United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Chicago, IL, Employer
)
___________________________________________ )
J.K., Appellant

Docket No. 10-1059
Issued: January 13, 2011

Case Submitted on the Record

Appearances:
Appellant, pro se

Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 8, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision of November 17, 2009 which terminated his
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s monetary and medical
benefits effective July 10, 2009.
FACTUAL HISTORY
On February 1, 2005 appellant, then a 48-year-old substitute clerk, injured his left arm
and neck after pulling and keying mail. He stopped work on January 31, 2005 and returned on
February 3, 2005. The Office accepted the claim for displacement of a cervical intervertebral
disc, lumbago, cervicalgia, aggravation of spinal stenosis and osteoarthritis of the spine.
Appellant was again off work from April 28, 2005 though January 13, 2006. He returned to full

duty on January 14, 2006 and stopped work on April 13, 2006. Appellant returned to full-time
limited duty on July 25, 2006 and stopped work completely on August 4, 2006. The Office
subsequently accepted lumbago and lumbar spinal stenosis and authorized a May 22, 2007,
lumbar disc decompression at L4-5, performed by his treating physician, Dr. Bruce Montella, a
Board-certified orthopedic surgeon. Appellant was placed on the periodic rolls in receipt of
monetary benefits.
In an October 5, 2007 report, Dr. Montella related that appellant had ongoing difficulties
with low back and radiating leg pain and opined that his symptoms “were consistent with a
recurrent lumbar disc herniations.” He recommended a repeat magnetic resonance imaging
(MRI) scan.
An October 16, 2007 electromyogram, read by Dr. Vipan Gupta, a Board-certified
neurologist, was normal in the tested muscles of the arms.
On October 17, 2007 the Office referred appellant to Dr. Hythem P. Shadid, a Boardcertified orthopedic surgeon, for a second opinion examination to determine appellant’s current
status and work capacity.
In a November 14, 2007 report, Dr. Montella diagnosed lumbar disc herniation and
thoracic disc injury. He noted that appellant’s condition was unchanged. Dr. Montella opined
that it was unreasonable for him to participate at work in any way.
In a December 3, 2007 report, Dr. Shadid reviewed appellant’s history of injury and
treatment. He noted that appellant’s motor and sensory examinations were fully intact in both
lower extremities with normal strength in flexion, extension, abduction and adduction. The
lumbar spine was basically normal with significant pain to palpation over the left sacroiliac joint.
The cervical spine showed some restricted mobility; however, Dr. Shadid opined that it was
“difficult to assess how much of this is effort related.” He diagnosed cervical spinal stenosis,
congenital, lumbar degenerative spondylosis and sacroilitis. Dr. Shadid found no current
evidence of ongoing cervicalgia. He opined that any aggravation of the spinal stenosis and
osteoarthritis was no longer active. The aggravation of these preexisting conditions ceased in
March 2005 for the diagnosis of cervical spinal stenosis and on July 25, 2006 for the
osteoarthritis of the spine. Dr. Shadid explained that there was no evidence of any material
change or alteration to the cervical or lumbar spines that would have worsened appellant’s
condition. The findings from the MRI scans were not causally related to the accepted conditions
other than documentary preexisting osteoarthritis being aggravated temporarily. Dr. Shadid
advised that appellant was unable to perform his date-of-injury job due to preexisting cervical
spine stenosis and degenerative sacroilitis; but appellant was able to work eight hours a day with
restrictions on certain activities. He advised that no further medical treatment was indicated.
A January 29, 2008 MRI scan of the lumbar spine, read by Dr. Gregory Adamo, a Boardcertified diagnostic radiologist, revealed degenerative changes with central disc protrusion at
L4-5 with a mild degree of spinal stenosis. Degenerative changes were also seen at L3-L4 with
bulging of disc material and minor spinal stenosis.

2

In a letter dated February 20, 2008, the Office provided Dr. Montella with a copy of
Dr. Shadid’s report. In a February 28, 2008 report, Dr. Montella noted that, since appellant’s
injury at work, he experienced back and radiating leg pain consistent with discogenic disorder.
He advised that appellant was a candidate for decompression fusion surgery. Dr. Montella noted
that appellant wished to proceed with epidural steroid injections to help resolve his condition.
He opined that it was unreasonable for appellant to work in any way.
On January 9, 2009 the Office referred appellant, together with a statement of accepted
facts and the medical record to Dr. Jaroslaw B. Dzwinyk, a Board-certified orthopedic surgeon,
for an impartial medical evaluation to resolve a conflict in medical opinion between
Drs. Montella and Shadid regarding appellant’s disability status and work restrictions.
In a February 2, 2009 report, Dr. Dzwinyk noted appellant’s history of injury and medical
treatment. Appellant exhibited no pain behaviors during the examination, but there were
“nonorganic responses” during the course of the evaluation. Dr. Dzwinyk noted findings of
positive Waddell signs, normal gait and a voluntarily restricted range of motion of the cervical
and lumbar spine. Appellant’s reflexes and strength were normal. Dr. Dzwinyk determined that
appellant had decreased sensation to light touch over the left small finger, the lower extremities,
medial left foot and medial and lateral aspects of the lower leg in a nonanatomic distribution.
Straight leg raising was negative while seated but it elicited low back pain in the supine position.
Dr. Dzwinyk advised that appellant had undergone MRI scans of the cervical spine and left
shoulder but the results were unavailable to him. He noted that cervicalgia was a symptom and
not a diagnosis as it referred generally to neck pain. Dr. Dzwinyk advised that there was no
support for appellant’s symptoms of neck and left arm pain based on a normal electromyography
(EMG) scan and nerve conduction studies (NCS) and minimally abnormal cervical MRI scan,
none of which substantiate an injury. Similarly, lumbago referred to low back pain. The
conditions of aggravation of lumbar stenosis and osteoarthritis of the spine were found no longer
active. There was no evidence of significant lumbar stenosis on diagnostic testing and
appellant’s symptoms did not suggest stenosis. While there may have been an aggravation of
osteoarthritis of the lumbar spine early in the course of treatment, since aggravation had since
resolved given that nearly four years passed since the original injury. Dr. Dzwinyk found that
appellant’s current symptoms could be attributed to his preexisting cervical and lumbar
degenerative disc disease, which was unrelated to any specific work injury or cumulative injury
due to work activities. While appellant was incapable of performing his previous job duties,
Dr. Dzwinyk advised that this was due to the preexisting cervical and lumbar degenerative disc
disease. He provided an accompanying work restriction evaluation form noting appellant’s work
restrictions.
On March 2, 2009 Dr. Montella administered lumbar epidural steroid injections. In an
April 16, 2009 report, he diagnosed lumbar disc herniation and left shoulder impingement.
Dr. Montella noted that appellant had a lot of difficulties with activity-related pain referable to
appellant’s back and shoulder. Appellant’s condition was consistent with work-related lumbar
disc herniation and left shoulder impingement. Dr. Montella advised that appellant’s physical
examination was unchanged and that he remained totally disabled. A February 20, 2009, left
shoulder MRI scan from Dr. George G. Kuritza, a Board-certified diagnostic radiologist,
revealed mild inflammatory fluid surrounding the distal supraspinatus portion of the rotator cuff
tendon, probably tendinitis and/or bursitis.

3

On May 1, 2009 the Office proposed to terminate appellant’s compensation benefits
based on the opinion of Dr. Dzwinyk who found that the January 28, 2005 work injury had
ceased without residents.
On May 5, 2009 the Office submitted the February 20, 2009 MRI scan of the left
shoulder to Dr. Dzwinyk, for review. In a June 15, 2009 response, Dr. Dzwinyk advised that the
diagnostic test and medical records did not change the findings listed in his report of
February 2, 2009.
In a July 10, 2009, decision, the Office terminated appellant’s compensation benefits
effective that date.
On August 5, 2009 appellant requested a review of the written record. On June 18, 2009
Dr. Montella reiterated that appellant’s injuries were severe and debilitating and that the current
examination and diagnostic findings were consistent with his work-related diagnoses. He
diagnosed cervicalgia and advised that it was a symptom of cervical disc herniation with
radiculopathy. The fact that appellant’s diagnostic studies were normal meant that they needed
to be repeated. Dr. Montella advised that status tests “are known to be insensitive early in the
clinical course but become more helpful as time goes by. We are going to go ahead and repeat
that. Minimally, abnormal cervical MRI scanning findings is supportive of his diagnosis of
cervical disc pathology and radiculopathy. They both substantiate an injury.” Appellant’s
lumbar disc herniation led to lumbago that was work related and consistent with objective
findings. Dr. Montella related that appellant’s symptoms were aggravated by bending and
sitting. On examination, he noted limited lumbar range of motion, tenderness to deep palpation,
no signs of incongruency, as well as x-ray and MRI scan results consistent with a lumbar disc
herniation. Dr. Montella opined that appellant’s current symptoms could not be explained on the
basis of the preexisting cervical or lumbar degenerative disc disease. He stated that degenerative
changes were consistent with the normal process of aging and did not cause symptoms but a
person susceptible to the onset of symptoms. Such onset required an “injury and in this case it
came on as a direct result of [appellant’s] participation at work.” Dr. Montella opined that
appellant was totally disabled. Subsequent treatment notes reiterated the findings of total
disability.
In a November 17, 2009 decision, an Office hearing representative affirmed the July 10,
2009 decision. She found that the report of Dr. Dzwinyk, the impartial medical examiner, was
entitled to special weight and established that appellant no longer had residuals of the accepted
cervical and lumbar conditions.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.1 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation

1

Curtis Hall, 45 ECAB 316 (1994).

4

without establishing either that the disability has ceased or that it is no longer related to the
employment.2
The Federal Employees’ Compensation Act3 provides that, if there is disagreement
between the physician making the examination for the Office and the employee’s physician, the
Office shall appoint a third physician who shall make an examination.4 In cases where the
Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.5
ANALYSIS
The Office determined that a conflict of medical opinion arose regarding the nature and
extent of disability and ongoing residuals of the work injury of February 1, 2005. Dr. Montella,
appellant’s physician and a Board-certified orthopedic surgeon, supported total disability as
while Dr. Shadid, a Board-certified orthopedic surgeon and second opinion physician, as these
two physicians disagreed as to whether appellant continued to have work-related residuals and
disability, the Office properly referred appellant to Dr. Dzwinyk for an impartial examination.
The Board finds that Dr. Dzwinyk’s February 2, 2009 report is sufficiently well
rationalized and based upon a proper factual background such that it is entitled to special weight
in establishing that disability due to residuals of appellant’s accepted conditions had ceased.
Dr. Dzwinyk, provided an extensive review of appellant’s history, reported examination findings
and determined that there were no objective findings to correspond with appellant’s subjective
complaints. He found no objective evidence of work-related disability. Dr. Dzwinyk noted that
appellant did not exhibit any pain behavior during the examination but there were “nonorganic
responses” such as a voluntarily restricted range of motion of the cervical and lumbar spine. He
found that appellant had a normal EMG/NCV and minimally abnormal cervical MRI scan and
advised that neither of these findings substantiated residuals related to the accepted conditions.
Dr. Dzwinyk determined that there was no evidence of significant lumbar stenosis on current
diagnostic testing. He opined that the aggravation of osteoarthritis of the lumbar spine had
resolved nearly four years passed since the time of the original injury. Dr. Dzwinyk explained
that appellant’s current symptoms were due to his underlying cervical and lumbar degenerative
disc disease that was unrelated to a specific work injury or a cumulative injury from work
activities. He opined that appellant’s inability to perform his previous job duties was due to the
preexisting cervical and lumbar degenerative disc disease. Dr. Dzwinyk noted that appellant was
capable of working with restrictions.

2

Jason C. Armstrong, 40 ECAB 907 (1989).

3

5 U.S.C. §§ 8101-8193, 8123(a).

4

5 U.S.C. § 8123(a); Shirley Steib, 46 ECAB 309, 317 (1994).

5

Gary R. Sieber, 46 ECAB 215, 225 (1994).

5

On May 5, 2009 the Office provided Dr. Dzwinyk with a copy of a February 20, 2009
MRI scan and requested his opinion in light of the new records since his last report. In a
June 15, 2009 response, Dr. Dzwinyk responded that his opinion remained unchanged.6 The
Board finds that the Office properly accorded special weight to the impartial medical examiner’s
opinion whose opinion represents the weight of the medical evidence and establishes that workrelated disability and residuals of the accepted conditions had resolved.7
Subsequent to the evaluation by Dr. Dzwinyk, the Office received additional reports from
Dr. Montella that generally reiterated previously stated findings about appellant’s condition. In
his June 18, 2009 report, Dr. Montella repeated his opinion that appellant’s injuries were severe
and debilitating and that he was unable to work. Although he noted that appellant’s EMG/NCV
was normal, he indicated that this meant it “needed to be repeated” asserting that such tests “are
known to be insensitive early in the clinical course but become more helpful as time goes by”
and that “minimally abnormal cervical MRI scanning findings is supportive of his diagnosis of
cervical disc pathology and radiculopathy.” However, Dr. Montella did not provide any
supporting rationale to explain how he came to the conclusion that negative diagnostic testing
was erroneous and why any diagnosed condition was employment related. Without medical
rationale to explain the basis of his conclusion, his opinion is of limited probative value.8
Likewise, Dr. Montella did not provide sufficient medical reasoning to explain how he
determined that current symptoms were not due to the preexisting conditions and that
degenerative changes did not cause symptoms. In any event, the Board has held that reports
from a physician who was on one side of a medical conflict that an impartial specialist resolved,
are generally insufficient to overcome the weight accorded to the report of the impartial medical
examiner or to create a new conflict. Thus, the medical evidence appellant submitted was
insufficient to overcome the weight accorded to the impartial medical specialist or create a new
conflict with that of Dr. Dzwinyk.
On appeal, appellant submitted additional evidence.
jurisdiction to review this evidence for the first time on appeal.9

However, the Board has no

CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s benefits
effective July 10, 2009.

6

When the Office obtains an opinion from an impartial medical specialist for the purpose of resolving a conflict
in the medical evidence and the specialist’s opinion requires clarification or elaboration, it must secure a
supplemental report from the specialist to correct the defect in his original report. See Talmadge Miller, 47 ECAB
673 (1996); Harold Travis, 30 ECAB 1071, 1078 (1979).
7

See supra note 5.

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952). This decision does not preclude appellant from
seeking to have the Office consider such evidence pursuant to a reconsideration request filed with the Office.

6

ORDER
IT IS HEREBY ORDERED THAT the November 17, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 13, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

